Citation Nr: 0829458	
Decision Date: 08/29/08    Archive Date: 09/04/08	

DOCKET NO.  02-20 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for residuals of a cold 
injury involving the hands and the feet. 

3.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to Agent Orange exposure 
and diabetes mellitus. 

4.  Entitlement to service connection for a disability 
manifested by lactose intolerance, claimed as secondary to 
diabetes mellitus. 

5.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure. 

6.  Entitlement to service connection for porphyria cutanea 
tarda, to include as secondary to herbicide exposure. 

7.  Entitlement to service connection for loss of use of the 
right upper extremity. 

8.  Entitlement to service connection for systemic lupus. 

9.  Entitlement to a disability rating in excess of 40 
percent for degenerative disc disease of the lumbar spine. 

10.  Entitlement to a disability rating in excess of 10 
percent for residuals of a shrapnel wound involving the left 
calf prior to February 26, 2007, and to a disability rating 
in excess of 20 percent thereafter. 

11.  Entitlement to an increased (compensable) disability 
rating for condyloma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1965 to October 
1969 and from November 1971 to January 1982.  His medals and 
badges include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the VARO in 
Houston, Texas.  A review of the evidence of record reveals 
that service connection is currently in effect for:  
Degenerative disc disease of the lumbar spine with body 
dysfunction and erectile dysfunction, rated as 40 percent 
disabling from May 1996; peptic ulcer disease with hiatal 
hernia, rated as 40 percent disabling from May 1996; 
seborrheic dermatitis, rated as 30 percent disabling from 
January 1992; residuals of a shrapnel wound of the left calf, 
rated as 20 percent disabling from February 2007; neuralgia 
with right lower extremity, rated as 10 percent disabling 
from September 2003; condyloma acuminata, perirectal and 
genital areas, excised, rated as noncompensably disabling 
from January 1992; arcus senilis in both eyes, rated as 
noncompensably disabling from April 2005.  With consideration 
of the bilateral factor, a combined disability rating of 80 
percent has been in effect since September 2003.  The veteran 
has been entitled to a total rating based on individual 
unemployability due to the severity of his various service-
connected disabilities from May 1996.  He has also been 
entitled to special monthly compensation under the provisions 
of 38 U.S.C.A. § 1114, subsection (k), on account of loss of 
use of a creative organ since September 2003.

At the recent video conference hearing with the undersigned 
in April 2008, the veteran and his representative raised the 
issue of his entitlement to service connection for loss of 
visual acuity.  This matter is referred to the RO for 
appropriate consideration.

A review of the record reveals that further development is 
required with regard to a number of the issues under 
consideration.  The issues that will be addressed in the 
decision below are those of the veteran's entitlement to 
service connection for PTSD, loss of use of the right upper 
extremity, and residuals of a claimed cold injury involving 
the feet and the hands.  The other issues are being REMANDED 
to the RO by way of the Appeals Management Center in 
Washington, D.C.  VA will notify the veteran should further 
action be required.




FINDINGS OF FACT

1.  The medical evidence of record includes a psychiatric 
diagnosis of PTSD.  

2.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.

3.  Any current loss of use of the right upper extremity is 
not shown to be related to the veteran's active service, to 
include any service-connected disability.

4.  Any current residuals of claimed frostbite involving the 
upper extremities and the lower extremities is not shown to 
be attributable to the veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are 
reasonably met.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

2.  The criteria for service connection for loss of use of 
the right upper extremity are not met.  38 U.S.C.A. §§ 1110, 
1154, 5103(a), 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

3.  The criteria for service connection for claimed residuals 
of frostbite are not met.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5103(a), 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the claim for service connection for PTSD, in 
view of the favorable outcome with regard to this matter, 
compliance with the Veterans Claim Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007)) need not be 
discussed.

With regard to the claims regarding loss of use of the right 
upper extremity and residuals of frostbite, the case has been 
in appellate status for several years already and the veteran 
has been provided with various communications with regard to 
the different issues under consideration at this time.  In 
March and May 2005 letters he was told that evidence was 
needed showing that loss of use of the right upper extremity 
and his cold injury of both hands and feet existed from the 
time of military service to the present.  He was informed 
what types of evidence would help VA make its decision.  He 
was specifically informed that it was his responsibility to 
make sure VA received all requested records that were not the 
possession of a Federal department or agency.  

In view of the foregoing, the Board finds the record has been 
developed to the extent possible, and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what additional evidence he should 
submit to substantiate his claim[s]."  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (observing that the VCAA is a reason to 
remand many, many claims, but it does not provide a basis to 
remand all claims).

As to the issue of obtaining a medical examination or 
opinion, the Board finds that VA was not under an obligation 
to provide such an obligation, as one is not necessary to 
make a decision on these claims.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), on initial service 
connection claims, VA must provide a VA medical examination 
where there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.

A review of the evidence of record provides no competent 
evidence suggesting a relationship between any current loss 
of use involving the right upper extremity or any claimed 
frostbite residuals.  Therefore, examination is not warranted 
under the criteria set forth in McLendon.  See also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Pertinent Laws and Regulations with Regard to Service 
Connection.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or injury 
incurred in line of duty, or for aggravation of a preexisting 
injury sustained in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131.

When a veteran seeks service connection for a disability, 
consideration shall be given to the supporting evidence and 
the basis of the places, types, and circumstances of service, 
as evidenced by service records, the history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an inservice injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or 
during the applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition as to which lay observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  If service 
connection is to be established by way of continuity of 
symptomatology, there must be medical evidence that relates 
the current condition to that symptomatology.

In order for service connection to be granted, there must be 
competent evidence showing:  (1) The existence of a current 
disability; (2) inservice incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and a disease or injury incurred or 
aggravated during active military service.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F.3d 1317, 
1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 1163, 
1166 (Fed. Cir. 2004).  If the veteran fails to demonstrate 
any one element, denial of service connection will result.

Factual Background and Analysis.

The Board notes that it has thoroughly reviewed all the 
evidence in the claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address reasons 
for rejecting evidence favorable to the veteran).  

Service Connection for PTSD.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor or 
stressors actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor or stressors.  38 C.F.R. 
§ 3.304(f).

The veteran was awarded the Purple Heart Medal.  While the 
medical evidence of record includes the report of a VA 
psychiatric examination accorded the veteran in February 2006 
in which the examiner stated the veteran did not meet the 
diagnostic criteria warranting the diagnosis of PTSD, 
additional evidence includes the report of a psychiatric 
examination accorded the veteran by a private physician in 
March 2005.  At that time, the examiner stated the veteran 
gave a classic history of PTSD that had been symptomatic 
since his time in Vietnam.  The veteran was given Axis I 
diagnoses of PTSD and recurrent, severe major depression.  In 
view of the contrary diagnoses, the Board finds that the 
evidence falls at least in equipoise with respect to the 
claim for service connection for PTSD.  With recognition of 
the award of the Purple Heart Medal to the veteran for his 
combat exposure, the Board finds that service connection is 
warranted based on reasonable doubt and equipoise.  
Accordingly, service connection for PTSD is in order.

Service Connection for Loss of Use of the Right Upper 
Extremity and Claimed Residuals of Frostbite Exposure.

With regard to these claimed disorders, the Board initially 
notes that the absence of medical records documenting the 
presence of a disorder over a long period of time is a factor 
for the Board to consider in reaching a determination on a 
claim and weighs against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  More importantly, the records do 
not show a diagnosis of a disability of the right upper 
extremity or claimed residuals of frostbite attributable to 
the veteran's active service.  The veteran has not brought 
forth competent evidence from a medical professional of the 
presence of either a chronic right upper extremity disorder 
or residuals of frostbite for which service connection could 
be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (the Court stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
"in the absence of proof of a present disability, there can 
be no valid claim.")  The veteran himself is not competent to 
provide a nexus between any claimed residuals of frostbite 
exposure and/or claimed loss of use of the right upper 
extremity, as the evidence does not show, and he does not 
claim, that he has the requisite knowledge of medical 
principles that would allow him to render opinions regarding 
matters involving medical diagnosis of medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In view 
of the foregoing, the Board finds that the evidence is 
against the claims for service connection for loss of use of 
the right upper extremity and for claimed residuals of 
frostbite.






ORDER

Service connection for PTSD is granted.  To this extent, the 
appeal is allowed.

Service connection for loss of use of the right upper 
extremity is denied.

Service connection for claimed residuals of frostbite 
exposure is denied.


REMAND

With regard to the claim for service connection for diabetes, 
a disability manifested by lactose intolerance secondary to 
diabetes, peripheral neuropathy, and porphyria cutanea tarda, 
the veteran has not been accorded appropriate examinations by 
VA.  It is not clear from a review of the several volumes in 
the claims folder whether or not he indeed has diabetes 
mellitus.  In October 2005 a private physician stated that 
the veteran reported he had been diabetic for 33 years.  The 
physician remarked that the veteran was "a diabetic without 
diabetic retinopathy."  Other evidence of record includes a 
January 2004 statement from a rheumatologist who indicated 
the veteran's past medical history included diet controlled 
diabetes mellitus.  Current impressions included peripheral 
neuropathy which "could possibly be autoimmune versus 
diabetes mellitus related."  That physician gave another 
impression of seropositive rheumatoid arthritis and noted 
there was some suggestion of a rheumatoid arthritis and 
systemic lupus overlap.  The etiology of any current lupus is 
unknown from a review of the evidence of record.

With regard to the claims for increased ratings, at the time 
of the hearing before the undersigned in April 2008, the 
veteran complained of increased symptomatology attributable 
to his low back disorder, his left lower extremity 
difficulties, and his condyloma.  The Board believes that a 
more current picture of the impairment attributable to these 
disorders is desirable.

In view of the foregoing, this portion of the case is 
REMANDED for the following actions:

1.  VA should provide the veteran with an 
appropriate VCAA letter with regard to 
his claims for increased ratings.  He 
should be told to provide, or ask the 
Secretary of VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disabilities 
at issue and the impact that worsening 
has on his employment and daily life.  He 
should also be informed of the criteria 
necessary for entitlement to a higher 
disability rating.  He should further be 
informed that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
diagnostic codes, based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
the severity and duration, and their 
impact upon employment and daily life.  
See Vazquez v. Peake, 22 Vet. App. 39 
(2008).

2.  The veteran should be afforded 
examinations by physicians knowledgeable 
in orthopedic disorders and genitourinary 
disorders for the purpose of ascertaining 
the current nature and extent of 
impairment attributable to his service-
connected disabilities.  The claims 
folder should be made available to the 
examiners for review.  Any necessary 
tests are to be accomplished.  The 
examiners should opine as to the degree 
of severity of the disabilities and their 
impact on his ability to obtain and 
maintain some gainful employment and the 
impact on his daily life.  The complete 
rationale for any opinion expressed 
should be provided.

3.  The veteran should also be accorded 
examinations by physicians knowledgeable 
in diabetes mellitus, lupus, porphyria 
cutanea tarda, gastrointestinal 
disability, and peripheral neuropathy.  
The claims file and a copy of this REMAND 
are to be made available to the examiners 
for review in conjunction with the 
examinations.  The appropriate examiner 
is specifically requested to review the 
entire claims file and to opine as to 
whether the veteran has diabetes mellitus 
and, if so, any secondary conditions.  
The physician evaluating the veteran for 
lupus should be asked to opine as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any currently diagnosed lupus was caused 
by or aggravated by the veteran's 
military service.  The examiner is 
advised that the term "as likely as not" 
does not mean within the realm of 
possibility.  Rather, it means that the 
weight of the medical evidence for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as to find against 
causation.  The complete rationale for 
any opinion expressed should be provided.

4.  The RO must then review and 
readjudicate the issues on appeal.  If 
any such action is not resolved to the 
veteran's satisfaction, the RO must 
provide the veteran and his 
representative a Supplemental Statement 
of the Case and an appropriate period of 
time for response.  Then, the case should 
be returned to the Board for further 
appellate review, if otherwise in order.

The Board intimates no opinion as to any final outcome 
warranted.  The veteran need take no action unless otherwise 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


